DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief Conference Request, pp. 1-5, filed 5/6/2022, with respect to the rejection(s) of claim(s) 15-23 under 35 U.S.C. §§ 112(b), 102(a)(2), and 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 112(b) and Applicant’s use of the same number “22” to designate two distinct claims. 

Claim Objections
The following claim objection appeared in the previous Office Action: “Claim 22 repeated is objected to because of the following informalities: two claim "22" are present in the claim set of 11/29/2021. Appropriate correction is required.” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each of claims 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The first of claim 22 depends directly from claim 21 and indirectly from independent claim 20.  The second of claim 22 depends directly from independent claim 20. 
Even though each of claims 20 and 21 have been deemed allowable (see below), one of ordinary skill in the art would be unable to ascertain just what Applicant intends to claim as claim 22, thus rendering the claim indefinite and hence not allowable. 

Allowable Subject Matter
Claim 15-21 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 15 recites a tuned pulse source for seismic exploration comprising: a housing having a wall that defines a firing chamber and an operating chamber; an air distribution valve assembly attached to the wall, outside the firing chamber and the operating chamber, the air distribution valve assembly having (1) an air inlet configured to receive compressed air from a towing vessel, (2) a first air outlet, (3) a second air outlet, and ( 4) a one-way valve; and wherein the firing chamber is filled with the compressed air through a first air input passage separate from a second air input passage that fills the operating chamber, wherein the first air input passage is fluidly connected to the first air outlet, wherein the second air input passage is fluidly connected to the second air outlet, and wherein the one-way valve is fluidly connected between the second air input passage and the second air outlet and allows the compressed air only to enter the operating chamber. 
Independent claim 20 recites a tuned pulse source for seismic exploration comprising: a housing having a wall that defines a firing chamber, a cushion chamber, and an operating chamber, wherein the cushion chambers is sandwiched between the firing chamber and the operating chamber; a shuttle assembly having a first end that separates the firing chamber from the cushion chamber and a second end that separates the cushion chamber from the operating chamber; and an air distribution valve assembly attached to the wall, outside the firing chamber, the cushion chamber, and the operating chamber, the air distribution valve assembly having (1) an air inlet configured to receive compressed air from a towing vessel, (2) a first air outlet, (3) a second air outlet, and (4) a one-way valve, wherein the firing chamber is filled with the compressed air through a first air input passage, which is separate from a second air input passage that fills the operating chamber, wherein the first air input passage is fluidly connected to the first air outlet, wherein the second air input passage is fluidly connected to the second air outlet, and wherein the one-way valve is fluidly connected between the second air input passage and the second air outlet and allows the compressed air to enter the operating chamber. 
The claimed limitations as recited in combination in independent claim 15, and as recited in combination in independent claim 20, are neither anticipated by nor found obvious over the prior of record. 
The closest prior art, Paitson (US 4,114,723, teaches a tuned pulse source for seismic exploration comprising: a housing having a wall that defines a firing chamber and an operating chamber; an air distribution valve assembly attached to the wall, outside the firing chamber and the operating chamber, the air distribution valve assembly having (1) an air inlet configured to receive compressed air from a towing vessel, (2) a first air outlet, and (3) a second air outlet; and wherein the firing chamber is filled with the compressed air through a first air input passage separate from a second air input passage that fills the operating chamber. 
Another prior art reference, Chelminski (US 2014/0238772), teaches a tuned pulse source for seismic exploration comprising: a housing having a wall  that defines a firing chamber, a cushion chamber, and an operating chamber, wherein the cushion chambers is sandwiched between the firing chamber and the operating chamber; a shuttle assembly having a first end that separates the firing chamber from the cushion chamber and a second end that separates the cushion chamber from the operating chamber; and an air distribution valve assembly attached to the wall, outside the firing chamber, the cushion chamber, and the operating chamber, the air distribution valve assembly having (1) an air inlet configured to receive compressed air from a towing vessel, (2) a first air outlet, and (3) a second air outlet, wherein the firing chamber is filled with the compressed air through a first air input passage, which is separate from a second air input passage that fills the operating chamber, wherein the first air input passage is fluidly connected to the first air outlet, and wherein the second air input passage is fluidly connected to the second air outlet. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 15, and as recited in combination in independent claim 20. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645